UNPUBLISHED ORDER
                                  Not to be cited per Circuit Rule 53




               United States Court of Appeals
                                        For the Seventh Circuit
                                        Chicago, Illinois  60604

                                      Submitted February 9, 2009
                                       Decided February 9, 2009

                                                  Before

                                 Hon. RICHARD A. POSNER, Circuit Judge

                                 Hon. JOEL M. FLAUM, Circuit Judge

                                 Hon. ILANA D. ROVNER, Circuit Judge




UNITED STATES OF AMERICA                                    Appeal from the United States
                Plaintiff‐Appellee,                         District Court for the Northern 
                                                            District of Illinois, Eastern Division.
No. 08‐2371
                                                            No. 00 CR 142
JESSE J. JOHNSON,
                         Defendant‐Appellant.               Elaine E. Bucklo,
                                                            Judge.




                                                 ORDER

          Jesse  Johnson  pleaded  guilty  to  possession  of  cocaine  and  crack  cocaine  with  intent  to
distribute, and was sentenced to 188 months imprisonment.  On March 14, 2002, this Court
affirmed Johnson’s conviction and sentence.  A few years later, the defendant filed a pro se
motion  to  reduce  his  sentence  under  18  U.S.C.  §  3582(c)(2)  in  light  of  the  Sentencing
Commission’s retroactive amendments to the crack cocaine guidelines.  In his motion, Johnson
No. 08‐2371                                                                               Page 2


claimed that the district court had authority to reduce his sentence below the two offense‐level
reduction authorized by the Sentencing Commission.  The district court rejected defendant’s
contention in this regard, reducing Johnson’s sentence only by the two levels allowed in the
retroactive amendments.  Johnson now appeals.  

     Our recent opinion in United States v. Cunningham, No. 08‐2901 (7th Cir. Feb. 4, 2009) dealt
with this same issue.  In that case, we concluded that, with an exception not relevant here,
district courts do not have authority to reduce a defendant’s sentence under § 3582(c)(2) to a
sentence lower than the retroactive Guideline amendment range.  We adopt the reasoning and
holding of that case, and therefore AFFIRM the judgment of the district court.